Title: To George Washington from Edmund Randolph, 30 September 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia Sepr 30. 1794. ½ past one o’clock.
               
               The importance, and air of probability, which the inclosed narrative of General Wayne’s affair of the 20th of August bears, appearing to deserve an express; I have the honor of transmitting it to you; and of being, Sir, with the highest respect and attachment yr mo. ob. serv.
               
                  Edm: Randolph
               
            